                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

JOHN WAGNER, et al.,                              )
                                                  )
                     Plaintiffs,                  )
                                                  )
v.                                                )      Case No. 4:18cv142 SNLJ
                                                  )
BRUCE WILLIAM GEORGE, et al.,                     )
                                                  )
                     Defendants.                  )


                            MEMORANDUM and ORDER

      Plaintiffs bring this lawsuit for injuries sustained in a traffic accident against

defendants Bruce George, CNS Transpro, LLC, and CNS Tank Lines, LLC. Defendant

George has filed a motion for leave to file a crossclaim against defendants CNS Transpro

and CNS Tank Lines. (#30.) No objections have been filed, and the time for doing so

has now passed. Defendant George explains that has only now asserted his crossclaims

because he recently learned that the two CNS defendants have settled with plaintiff but

have remained parties to the action. Defendant George may seek a short extension of

discovery deadlines if required. Accordingly,

      IT IS HEREBY ORDERED that defendant George’s motion for leave to file a

crossclaim against defendants CNS Transpro and CNS Tank Lines is GRANTED.

      Dated this 14th     day of March, 2019.

                                           _____________________________________
                                           STEPHEN N. LIMBAUGH, JR.
                                           UNITED STATES DISTRICT JUDGE
